Citation Nr: 1619525	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  08-21 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a sinus disability, to include sinusitis and allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to December 1949 and from November 1950 to July 1952.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which in part denied service connection for sinusitis (currently stated as a sinus disability).

The Veteran and his daughter testified before the undersigned Veterans Law Judge at a March 2012 videoconference hearing, and a transcript of this hearing is of record.

In June 2012 and December 2015, the Board remanded the claim for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ substantially complied with the Board's December 2015 remand instructions by obtaining outstanding clinical records for the Veteran's sinus disability not already of record and the requested medical opinion in January 2016, and readjudicating the claim in a February 2016 Supplemental Statement of the Case (SSOC).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDING OF FACT

The competent and credible evidence does not demonstrate that the Veteran's current sinus disability had an onset during his active duty service or is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a sinus disability, to include sinusitis and allergic rhinitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in an April 2007 letter.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records and identified private treatment records have been obtained.

The Board observes that the Veteran's service treatment records are unavailable as the National Personnel Records Center (NPRC) stated that it was unable to locate the records and have presumed that they were destroyed in a fire at the NPRC that occurred in July 1973.  See VBMS, 5/16/07 Request for Information.  The RO notified the Veteran in a May 2010 correspondence of the unavailability of the treatment records and requested that the Veteran provide any copies that may be in his possession.  The Veteran provided a copy of service treatment records that he had in his possession.  Moreover, the Board notes that, in this case, the Veteran's asserted in-service complaint is not at issue, as discussed below.

In cases with unavailable or unobtainable treatment records, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (20015), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

All methods appear to have been exhausted in attempting to obtain the missing service treatment records, which are available for consideration.  The Board finds no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. § 3.159(c)(2), (3).  In light of the efforts discussed above, VA has met its heightened obligation to satisfy the duty to assist.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

Also, the Veteran was provided VA examinations in July 2012 and May 2014 with a supplemental medical opinion provided in January 2016.  These examinations and their associated reports are, as a whole, adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the March 2012 Board hearing, the Veterans Law Judge fully explained the issues on appeal, and asked questions focused on the nature and etiology of the disabilities in question.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

The Veteran generally contends that his current sinus disability had an onset during active duty service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  The Board notes that where, as here, the Veteran's service medical records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare, 1 Vet. App. at 367.

The Veteran maintains that his in-service nose congestion issue in March and June 1952 was the onset of his current sinus disability, which he contends has persisted over the years.  He stated that his sinus problem got worse in service when he was transferred to another base, which had a lot of ragweed.  As a result, he reported that his eyes hurt and nose kept running.  He stated that he continued to have sinus infection problems with watery eyes, runny nose, and head that "gets big."  See VBMS, 3/23/12 Hearing Testimony.  He noted that he self-medicated with anacin and aspirin before starting to receive treatment at VA in 1996.  He reported weakness, dizziness, "terrible coughs," headaches, and a runny nose.  He also stated that his nose would run all the time, especially in the spring, because of allergies, and that he was prescribed allergy medication.  See VBMS, 11/12/08 Hearing Testimony; 1/25/16 Statement in Support of Claim; 4/18/16 Appellate Brief.

As previously discussed above, the Veteran reported receiving treatment for his sinus disability during service and provided service treatment records from the infirmary at Walters Air Force Base.  In March 1952, the Veteran complained of cold and nasal congestion; the treatment record had a notation of "APC" (adenoidal-pharyngeal-conjunctival).  In June 1952, he was noted to have a spur off the right side of the nasal septum and no sinusitis.  He was given Neo-Synephrine on both instances.  See VBMS, 9/6/84 Service Treatment Record.

The Veteran submitted information regarding Neo-Synephrine from Drugs.com, which described it as a decongestant that shrinks blood vessels in the nasal passages.  It stated that dilated blood vessels can cause nasal congestion.  As such, Neo-Synephrine is used to treat nasal congestion and sinus pressure caused by allergies, the common cold, or the flu.  See VBMS, 3/27/12 Private Treatment Record.

In September 1952, the Veteran had a medical examination for employment purposes, which noted no nose, paranasal sinus, or mouth and throat disorders.  See VBMS, 1/3/85 VA Examination (9/3/1952 Civil Svc Commission Cert of Med Exam).

Treatment records from the McAfee U.S. Army Health Clinic from September 1977 to April 1984 do not reflect any complaints, treatments, or diagnoses of any sinus disability.  They do include complaints or treatment of other problems, such as earache, toothache, essential hypertension, leg pain, abdominal pain, and dizziness related to his hypertension and poor compliance with medication.  See VBMS, 12/31/84 VA Treatment Records (McAfee 9/26/77-4/18/84).

Post-service evidence does not show treatment or complaints of a sinus disability for many years after separation.  Despite the Veteran's statement at the March 2012 hearing that he began VA treatment in 1996, he stated in a June 2010 correspondence that he did not begin receiving treatment until 2000 or 2001.  See VBMS, 6/4/10 Correspondence.  Additionally, there are no VA treatment records prior to 2001, about 49 years after the in-service complaint of nasal congestion.

VA treatment records from October 2001 to April 2012 reflect adverse reactions (cough and dizziness) to medication; a complaint of nasal congestion for several days; a history of sinusitis; and assessments of chronic sinusitis.  See VBMS, 4/10/07 VA Treatment Record (El Paso HCS 9/7/01-3/10/07), p. 20, 26, 53; 7/10/15 VAMC Other Output/Reports (El Paso VAMC 9/7/01-6/22/15), p. 108, 152, 208.

A July 2012 VA examination report indicated review of the Veteran's claims file and medical records, recounted his history, and recited his complaints.  The Veteran reported that his nose first started bothering him in 1952 when he had a cold and nasal congestion.  Although it improved for awhile, the symptoms allegedly returned in 1953.  Since then, he reported exacerbations three times a year and the use of Flonase three times a day.  On objective examination, the VA examiner found the Veteran's nose had pink mucosa with very little exudate, if any at all; he noted that the mucosa was not thin and pale as it would be with a chronic condition.  Sinus x-rays revealed normal sinuses and benign hyperostosis frontalis interna.  As such, the Veteran was diagnosed with non-allergic rhinitis and resolved sinusitis.  The VA examiner remarked that the Veteran's cold (rhinitis) in 1952 had resolved and that he had episodic rhinitis in 2004 and 2005, which he doubted were sinusitis as no antibiotics were prescribed.  He also noted that VA treatment records did not reflect sinus complaints from 2001 to 2004, although they did reflect a February 2005 complaint of nasal congestion, for which there was no record of any prescription given, and an April 2009 complaint of cough, which was found to be "probably post nasal drip."  The VA examiner opined that the sinus disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He stated that the Veteran was given decongestants during service and was clearly found to not have sinusitis in June 1952, that VA treatment records do not reflect any antibiotic prescription for sinusitis, and that the current x-ray is negative for any sinus disease.

A May 2013 VA treatment record reflects an assessment of mild allergic rhinitis symptoms.  See 7/10/15 VAMC Other Output/Reports at 65.

A May 2014 VA examination report indicated review of the Veteran's claims file, recounted the Veteran's history, and recited his complaints.  The Veteran reported a history of chronic nasal congestion, nasal discharge, and sinus headaches; symptoms starting in 1952 and persisting and worsening over the years; and use of over-the-counter antihistamines.  The VA examiner diagnosed the Veteran with allergic rhinitis and acute sinusitis.  He opined that the Veteran's sinus disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He noted that the July 2012 and May 2014 sinus x-rays did not show sinusitis and that the Veteran had acute allergic rhinitis based on that day's examination.  Additionally, he stated that the Veteran likely had acute sinusitis in service that had now resolved and had not progressed to chronic sinusitis.  The examiner did note that acute sinusitis could recur and that several recurrences were reflected in post-service medical records.  However, he stated that the Veteran's in-service acute sinusitis was not the cause of his recurrent acute sinusitis and noted that exposure to allergens was the cause.

VA treatment records from May 2014 to December 2015 reflect the prescription of medication for allergies; complaints of sinus congestion, headache, and runny nose related to the Veteran's allergies; denials of dizziness or chronic cough related to the Veteran's sinus disability; and assessment of chronic/allergic rhinitis.  Although a history of sinusitis was noted in June 2014, the Veteran reported no sinusitis at that time.  See 7/10/15 VAMC Other Output/Reports at 4, 22, 24; VBMS, 1/6/16 CAPRI (El Paso VAMC 8/17/15-12/22/15), p. 4, 15.

A January 2016 supplemental VA opinion stated that it was less likely than not that any current or chronic sinus problem was related to any in-service sinus problems in 1952 or the Veteran's active duty service.  The VA examiner noted that the Veteran's 1952 nose congestion had resolved by his September 1952 medical examination for employment, at which time it was noted that he did not have any nose, paranasal sinus, or mouth and throat problems, and did not note any allergies or allergic rhinitis.  Additionally, he stated that the Veteran was not placed on antibiotics but rather given decongestants, that the Veteran's July 2012 x-ray revealed normal sinuses, and that his May 2014 VA examination revealed normal sinuses and a diagnosis of allergic rhinitis.  He further found that allergic rhinitis was not a recurrence of acute sinusitis but was rather caused by allergens.  As such, he stated that any current problem is more likely an allergic rhinitis due to allergens, as x-rays of the sinuses reveal normal sinuses, rather than chronic sinusitis.

After review of all of the evidence of record, lay and medical, the Board finds that the Veteran's service connection claim for a sinus disability must be denied.

As an initial matter, the Board will address the Veteran's contentions that his sinus disability should be service-connected due to the continuity of in-service symptomatology that persisted post-service.  The Board notes that the disorder at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015).  Therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, the Veteran still has the burden to prove the three elements of service connection.

The Board finds that the Veteran meets the first element of service connection as he has a current sinus disability.  See 38 C.F.R. § 3.303(a).  During the appeals period, the Veteran has been diagnosed or assessed with non-allergic and allergic rhinitis and chronic sinusitis.

Next, the Board considers the Veteran's contentions that his current sinus disability had an onset in service, specifically in 1952 with nasal congestion.  However, he was found not to have sinusitis at that time.  Although there is no indication of an in-service diagnosis besides notations of a cold and APC, the July 2012 VA examiner and the May 2014 VA examiner acknowledged that the Veteran may have had symptoms consistent with acute episodes of rhinitis and sinusitis during active duty service, which resolved prior to discharge.  Although the Board gives the Veteran the benefit of the doubt and acknowledges the manifestation of sinus symptoms during service, the September 1952 employment examination noted no nose, paranasal sinus, or mouth and throat disorders, and the treatment records from the McAfee U.S. Army Health Clinic from September 1977 to April 1984 do not reflect any complaints or treatment of any sinus disorder.  Furthermore, all three VA examiners concluded that the Veteran's in-service sinus disability had resolved.  As such, this is probative evidence that, to the extent that symptoms of a sinus disability were manifested on active duty, they were acute and transitory rather than chronic.

Moreover, there is no medical opinion that purports to relate the Veteran's current sinus disability to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his sinus disability, to include sinusitis and allergic rhinitis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the Veteran is competent to report observable or subjective symptoms, such as nasal congestion, nasal drainage, coughing, and dizziness, but is not competent to diagnose such symptoms or to provide any opinion as to etiology or onset of his current disability.  As such, the Veteran's assertion that his in-service nasal congestion was the onset of his current sinus disability is of no probative value.

Additionally, the July 2012, May 2014, and January 2016 VA examiners all opined that the Veteran's current sinus disability is less likely than not related to his in-service sinus problem or active duty service.  The Board finds that these three medical opinions are consistent with the evidence of record and that the examiners provided sufficiently detailed explanations for their opinions.  There is also no competent, credible, or probative evidence that provides an opinion contradicting the medical opinions of these three VA examiners.

Furthermore, while there is a current diagnosis of allergic rhinitis, the identification of this diagnosis as an allergic condition indicates (although not conclusively) a constitutional or developmental abnormality.  While diseases of allergic etiology may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities, seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  See 38 C.F.R. § 3.380 (2015).

As a preponderance of the evidence is against a relationship between a current sinus disability and active duty service, the Board concludes that service connection for a sinus disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


